Citation Nr: 9926362	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  94-01 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel



INTRODUCTION

The appellant had active duty from December 1979 to April 
1980.   

This matter was last before the Board of Veterans' Appeals 
(Board) in November 1996, on appeal from a January 1993 
rating decision of the Wichita, Kansas,  Department of 
Veterans Affairs (VA) Regional Office (RO).  In July 1997, 
the United States Court of Appeals for Veterans Claims 
(formerly, the United States Court of Veterans Appeals and 
hereafter "Court") remanded this matter to the Board, 
pursuant to the parties' joint motion.  

After carefully reviewing all development conducted 
subsequent to the remand of this matter to the Board, as well 
as all other evidence of record and the appellant's 
contentions, the Board is of the opinion that this matter is 
ready for appellate review.  


FINDING OF FACT

The evidence of record reflects that the appellant's chronic 
psychiatric condition, schizophrenia, had its onset in 
service or to a compensable degree with one year after 
service.


CONCLUSION OF LAW

Schizophrenia was incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks service connection for schizophrenia.  He 
argues that although he was not diagnosed to have the 
disorder until years after his discharge from active service, 
he exhibited symptoms of the disorder while on active duty.

Relevant law and regulations

In general, under pertinent law and VA regulations, service 
connection may be granted if the greater weight of the evidence 
establishes that a psychiatric disability was incurred in 
service, or was manifested to a compensable degree within one 
year after service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  
Notwithstanding the lack of a diagnosis of a psychiatric disorder 
during service or within one year thereafter, service connection 
may still be granted if all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 
3.303(d) (1998); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A chronic disease, such as schizophrenia, which is manifest 
to a compensable degree within one year after discharge from 
active service may be presumed to have been incurred in 
service.  38 C.F.R. § 3.309(a).  However, it is not required:
	
". . . that the disease be diagnosed in 
the presumptive period, but only that 
there be then shown by acceptable medical 
or lay evidence characteristic 
manifestations of the disease to the 
required degree, followed without 
unreasonable time lapse by definite 
diagnosis.  Symptomatology shown in the 
prescribed period
may have no particular significance when 
first observed, but in the light of 
subsequent developments it may gain 
considerable significance.  Cases in 
which a chronic condition is shown to 
exist within a short time following the 
applicable presumptive period, but 
without evidence of manifestations within 
the period, should be developed to 
determine whether there was 
symptomatology which in retrospect may be 
identified and evaluated as manifestation 
of the chronic disease to the required 10 
percent degree."

38 C.F.R. § 3.307(c).

Factual background

The record reflects that the appellant joined the National 
Guard in September 1977 and served on active duty in the 
United States Army from December 1979 to April 1980.  His 
service medical records reveal no psychiatric abnormalities 
or    complaints.  While serving on active duty, the 
appellant was counseled for substandard performance, 
tardiness in reporting for duty, and disrespect to superiors.  
Separation proceedings were instituted because of the 
appellant's unsuitability for continued military service.  
During the course of these separation proceedings, in March 
1980, the appellant underwent a mental status evaluation that 
found him passive in behavior, clear in his thinking process, 
and fully alert and oriented.  There was noted no psychosis, 
neurosis, central nervous system organicity or mental 
retardation.  It was noted that the appellant showed a 
disinterest in adaptation and adjustment to military life.  

In August 1980, the appellant was hospitalized for 
approximately two weeks at the VA Medical Center (VAMC) in 
Topeka, Kansas.  He reported smoking marijuana since the age 
of 13 and drinking since age 17.  He denied hallucinations.  
The diagnosis was mixed drug dependence, including "alcohol, 
pot, speed, acid, etc."

In June 1984, the appellant was twice hospitalized at the 
VAMC upon referral from a private physician for treatment of 
chronic paranoid type schizophrenia.  In his May 1984 
referral letter, the private physician related that the 
appellant had "a several year history of schizophrenia 
complicated by drug and alcohol abuse as an effort to control 
his mental distress [and] hallucinations."  An accompanying 
discharge summary from a private hospital reflects that the 
appellant had "a history of severe emotional difficulties 
for at least the past 2 years."  The VA hospital discharge 
summary reflects that the appellant had a "6-year history of 
schizophrenia."  

During a February 1985 hospitalization at the Topeka State 
Hospital, the appellant reported that he began having 
psychiatric difficulties after the death of his father from a 
heart attack "in 1973 or 1974".

In November 1992, C.A.B., M.D., (Psychiatry) opined that the 
appellant's military service disciplinary records and the 
March 1980 mental status examination were indicative of an 
undifferentiated type of schizophrenia, characterized by 
"negative symptoms."  Dr. B. further suggested that while 
the August 1980 VA examiner described the same symptoms of 
schizophrenia, the diagnosis of drug dependence was 
incomplete or in error because the examiner focused on the 
appellant's drug abuse.

In September 1996, D.P.H., M.D., (Psychiatry) opined that the 
appellant's behavior while in military service, while 
maladaptive, did not suggest did not suggest a psychosis at 
the time.  Dr. H. further opined that although the diagnosis 
of schizophrenia was established firmly for the first time in 
June 1984, it appeared that its symptoms had been present 
from December 1983.

Because of the apparent conflict of these opinions as to the 
onset of the appellant's disorder, the Board caused the 
appellant's claims folder to be reviewed by G.D., M.D., an 
independent medical expert.  See 38 U.S.C.A. § 7109 (West 
1991); 38 C.F.R. § 20.901 (1998).   

In his opinion, Dr. D. fully reviewed all of the pertinent 
medical evidence of record.  Dr. D. noted that the 
appellant's 1980  diagnosis of drug dependence was not 
apparently rendered without consideration of the appellant's 
psychiatric symptoms.  In particular, Dr. D. noted that the 
examiner then recommended that the appellant should be 
admitted to the psychiatric unit if he returned for further 
treatment.  Dr. D. also noted that although full scrutiny was 
not had upon the appellant's drug dependence diagnosis as 
indicative of schizophrenia, it would have been an "unlikely 
coincidence for drug abuse to be responsible for the 1980 
signs and symptoms" manifested by the appellant.   

Dr. D. further noted that Dr. B.'s opinion appeared to be 
based upon scrutiny as to whether the appellant's symptoms 
were indicative of schizophrenia, as opposed to being 
supportive of a diagnosis at that time.  Dr. D. further 
stated that this inquiry was more clinically apt toward 
resolution of when the appellant's disorder first began, and 
noted the above quoted portions of applicable regulation.  
Dr. D. observed that given the appellant's history, "to say 
that there is no illness until the [diagnostic] criteria are 
fully met is not a sustainable position."

Analysis

As an initial matter, the Board finds that the appellant's 
claim is well grounded.  38 U.S.C.A. § 5107(a).  Further, the 
Board has determined that VA's duty to assist the appellant 
in the development of his claim has been satisfied.

Determinations regarding service connection are to be based 
on review of the entire body of evidence of record.  See 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); 38 U.S.C.A. 
§ 7104(a); 38 C.F.R. § 3.303(a).  The Board has the duty to 
assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein.  Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is in support of or against 
the claim or is in relative equipoise. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  If the evidence is against the claim, the 
claim is denied; if the evidence is in support of the claim 
or is in equal balance, the claim is allowed.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

As the narration of the factual background of this case makes 
clear, the facts themselves are not in substantial dispute; 
the interpretation of those facts has been the subject of 
controversy.  In essence, certain medical opinion evidence of 
record, such as the September 1996 opinion of Dr. H., 
discerns no connection between the appellant's behavior 
during service and his August 1980 hospitalization, shortly 
after he left service, and the later diagnosis of 
schizophrenia.  Other medical opinion evidence, such as that 
of Dr. B., stands for the contrary proposition, namely that 
the appellant's in-service and immediate post-service 
problems constituted manifestations of schizophrenia which 
was finally recognized and diagnosed several years later.  It 
was to resolve this conflict that the Board sought the 
opinion of Dr. D., who is a specialist in psychiatry and 
behavioral science and who is associated with the University 
of Kansas School of Medicine.  

Dr. D. furnished the Board with what appears to be a most 
thorough and thoughtful report.  In addition to the opinions 
of Dr. B. and Dr. H., noted above, Dr. D. also apparently 
reviewed the appellant's extensive medical treatment file of 
record, the RO and Board decisions and the joint motion for 
remand.  Although acknowledging that there is medical support 
for Dr. H's position that schizophrenia did not manifest 
itself until several years after service, Dr. D. in essence 
ultimately supported Dr. B.'s position.

Having carefully reviewed Dr. D.'s findings in light of all 
evidence of record, the Board finds the opinion is based upon 
a comprehensive review of the record, and responds to the 
critical inquiry in this matter as to the onset of the 
appellant's disorder.  With due regard for the provisions of 
38 C.F.R. §§ 3.307 and 3.309 that are reviewed above, the 
Board finds that schizophrenia was present within service or 
to a compensable degree within the applicable one year 
presumptive period, and service connection is therefore 
granted.  


ORDER

Service connection for schizophrenia is granted.  




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  The Board notes that in October 1998, a VA medical expert opinion was obtained 
under 38 U.S.C.A. § 5107(a) to clarify the apparent conflict as to onset of the 
appellant's disorder.  Because the opinion did not respond to the specific questions 
as posed by the Board, and because its author could not be identified, the Board has 
not considered it in its review of this matter.  

